First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 68-76 and 88-91 are pending in the present application.  The instant claims are rejected or allowed as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claims 68, 69, 71-76, 90 and 91 under 35 USC 112, second paragraph is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 88 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furr et al. (WO 01/76586 cited by applicant on IDS submitted 05/21/2019).
Furr et al. teaches the synergistic effect of the combination of particular non-steroidal antiandrogens and particular EGFR tyrosine kinase inhibitor(EGFR RKI) in the treatment of prostate cancer (see the entire article, especially Abstract; page 5, lines 17-27).  The reference teaches (i) the preferred antiandrogen is bicalutamide and the preferred EGFR TKI are gefitinib and erlotinib (see for example, page 6, line 24 – page 7, line 3) and (ii) kit comprising said composition (see for example, page 8, lines 15-24).  
To the extent, the reference teaches bicalutamide as the preferred antiandrogen and erlotinib, as one of two preferred EGFR TKI, the instant claim is rendered anticipated.  The skilled artisan could readily envision a kit comprising bicalutamide and erlotinib as instant claimed.

Claim Rejections - 35 USC § 103
The rejection of claims 68-76 and 88-91 under 35 USC 103 over Cornfeld et al. (WO 2015/049650 A1) in view of Friedman (2000) and Gmeiner et al., (US 2014/0255471) is withdrawn.
The rejection of claims 68-76 and 88-91 under 35 USC 103 over Cornfeld et al. (WO 2015/049650 A1) in view of Furr et al. (WO 01/76586 cited by applicant on IDS submitted 05/21/2019), Friedman (2000) and Gmeiner et al., (US 2014/0255471) is withdrawn.

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Furr et al. (WO 01/76586 cited by applicant on IDS submitted 05/21/2019).
Furr et al. teaches the synergistic effect of the combination of particular non-steroidal antiandrogens and particular EGFR tyrosine kinase inhibitor(EGFR RKI) in the treatment of prostate cancer (see the entire article, especially Abstract; page 5, lines 17-27).  The reference teaches (i) the preferred antiandrogen is bicalutamide and the preferred EGFR TKI are gefitinib and erlotinib (see for example, page 6, line 24 – page 7, line 3), (ii) exemplifies a composition comprising bicalutamide and gefitinib (see page 14, lines 1-5, 11- page 15, line 4; page 17, lines 14-25) and (iii) kit comprising said composition (see for example, page 8, lines 15-24).  
Although, the reference does not specifically exemplify a composition comprising bicalutamide and erlotinib, the claimed composition is rendered obvious because Furr teaches erlotinib as one of two preferred EGFR TKI.  Therefore, modification of the composition exemplified by Furr by replacing gefitinib with erlotinib would have been obvious to the skilled artisan in the art at the time of the present invention.  The modification is based on the teaching of Furr that said combination would show synergism in treating prostate cancer.

Allowable Subject Matter
Claims 68-76 and 89-91 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The rejections under 35 USC 103 are withdrawn in light of applicant’s (i) amendment of the claimed invention by reciting “consist of” and (ii) argument that the composition of Cornfeld (WO 2015/049650) requires the presence of an Akt inhibitor and that at the time of the present invention “mere AR expression in a particular tumor was considered insufficient for obtaining or predicting efficacy of an AR antagonist against the tumor” (see Lossos Declaration filed March 7, 2022).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628